           Case 1:18-vv-01246-UNJ Document 47 Filed 05/06/21 Page 1 of 7




               In the United States Court of Federal Claims
                                    OFFICE OF SPECIAL MASTERS
                                         Filed: April 13, 2021

* * * * * * *                  *    *   *   **   *
STEPHANIE SCOTT,                            *               Unpublished
                                            *
              Petitioner,                   *               No. 18-1246V
                                            *
v.                                          *               Special Master Gowen
                                            *
SECRETARY OF HEALTH                         *               Stipulation for Award;
AND HUMAN SERVICES,                         *               Shoulder Injury Related to
                                            *               Vaccine Administration (“SIRVA”).
              Respondent.                   *               Influenza (“flu”).
* * * * * * * * * * * * *
Leah V. Durant, Law Offices of Leah V. Durant, PLLC, Washington, D.C., for petitioner.
Wei K. Tai, U.S. Dept. of Justice, Washington, D.C., for respondent.

                                     DECISION ON STIPULATION1

        On August 20, 2018, Stephanie Scott (“petitioner”) filed a petition for compensation in
the National Vaccine Injury Compensation Program.2 Petition (ECF No. 1). Petitioner received
an influenza (“flu”) vaccine, which vaccine is contained in the Vaccine Injury Table (the
“Table”), on September 21, 2017. Petition at Preamble. Petitioner alleges that she subsequently
suffered a Shoulder Injury Related to Vaccine Administration (“SIRVA”) in her right shoulder,
which petitioner alleges were caused-in-fact by her receipt of the flu vaccine, with residual
effects of her injuries lasting for more than six months. Id. at ¶ 4.

         On April 13, 2021, respondent filed a stipulation providing that a decision should be
entered awarding compensation to petitioner. Stipulation (ECF No. 42). Respondent denies that
the flu immunization caused or significantly aggravated petitioner’s alleged shoulder injury

1
  Pursuant to the E-Government Act of 2002, see 44 U.S.C. § 3501 note (2012), because this opinion contains a
reasoned explanation for the action in this case, I intend to post it on the website of the United States Court of
Federal Claims. The Court’s website is at http://www.uscfc.uscourts.gov/aggregator/sources/7. Before the opinion
is posted on the Court’s website, each party has 14 days to file a motion requesting redaction “of any information
furnished by that party: (1) that is a trade secret or commercial or financial in substance and is privileged or
confidential; or (2) that includes medical files or similar files, the disclosure of which would constitute a clearly
unwarranted invasion of privacy.” Vaccine Rule 18(b). An objecting party must provide the Court with a proposed
redacted version of the opinion. Id. If neither party files a motion for redaction within 14 days, the opinion will
be posted on the Court’s website without any changes. Id.
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National Childhood Vaccine
Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended 42 U.S.C. §§ 300aa-10 to 34 (2012)
(hereinafter “Vaccine Act” or “the Act”). Hereinafter, individual section references will be to 42 U.S.C. § 300aa of
the Act.
           Case 1:18-vv-01246-UNJ Document 47 Filed 05/06/21 Page 2 of 7




and/or any other injury. Id. at ¶ 6. While maintaining their respective positions, the parties
nevertheless now agree that a decision should be entered awarding the compensation described
in paragraph 8 of the stipulation, which is attached hereto as Appendix A. Id. at ¶ 7.

        The stipulation awards a lump sum of $80,000.00 in the form of a check payable to
        petitioner. This amount represents compensation for all damages that would be
        available under 42 U.S.C. § 300aa-15(a) for injuries related to petitioner’s receipt of the
        flu vaccine.

       I adopt the stipulation as the decision of the Court and hereby award compensation in the
amount and on the terms set forth therein. Accordingly, the Clerk of Court SHALL ENTER
JUDGMENT in accordance with the terms of the parties’ stipulation.3

        IT IS SO ORDERED.
                                                                       s/Thomas L. Gowen
                                                                       Thomas L. Gowen
                                                                       Special Master




3
 Entry of judgment is expedited by each party’s filing notice renouncing the right to seek review. Vaccine Rule
11(a).


                                                         2
Case 1:18-vv-01246-UNJ Document 47 Filed 05/06/21 Page 3 of 7
Case 1:18-vv-01246-UNJ Document 47 Filed 05/06/21 Page 4 of 7
Case 1:18-vv-01246-UNJ Document 47 Filed 05/06/21 Page 5 of 7
Case 1:18-vv-01246-UNJ Document 47 Filed 05/06/21 Page 6 of 7
Case 1:18-vv-01246-UNJ Document 47 Filed 05/06/21 Page 7 of 7
